EXHIBIT 10.2

 

Allied Motion Technologies Inc.
Non-Employee Director
Stock in Lieu of Cash Retainer Plan
Adopted November 3, 2010
Amended and Restated May 13, 2014

 

Election Procedure.  Each non-employee director may elect to forego receipt of
all or a portion of any Board, Committee or special retainer otherwise payable
in cash under the Company’s non-employee director compensation program in
exchange for Common Stock issued under this Plan.  The number of shares of
Common Stock received by any non-employee director with respect to a payment
date shall equal the amount of foregone cash retainer divided by the Fair Market
Value (as defined below) of a share of Common Stock on the relevant payment
date, rounded down to the nearest whole share, with the dollar amount of any
fractional share paid in cash on the payment date.  If the cash retainer would
be paid during a blackout period as defined in the Company’s Insider Trading
Policy, then the payment date as used herein for the purchase of shares will be
the first day of the next Trading Window as defined in the Insider Trading
Policy.  For the purpose of this Plan, the Fair Market Value of a share of
common stock on a given date shall be the consolidated closing bid price on that
date as reported by the NASDAQ Stock Market.  If there are no common stock
transactions on such date, the Fair Market Value shall be determined as of the
immediately preceding date on which there were common stock transactions.

 

Election.  A non-employee director may elect Common Stock in place of cash by
submitting a written or electronic election to the Company’s Secretary, in such
form as the Company determines, by the date established by the Company prior to
such payment date.

 

Number of Authorized Shares.  There are 100,000 shares of the Company’s Common
Stock reserved for issuance pursuant to this Plan.

 

Adjustments in Authorized Shares.  If a dividend or other distribution,
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution, or other similar corporate transaction or event affects the
Company’s Common Stock, then the Company shall, in such manner as it may
determine equitable, substitute or adjust any or all of the remaining limits on
the number and kind of shares available under the Plan.

 

Share Shortfalls.  If any election under this Plan would cause the number of
shares of Common Stock required to be issued under this Plan to exceed the
authorized shares, then any then current elections of non-employee directors
shall be reduced or disregarded to the extent necessary, as determined by the
Compensation Committee in an equitable manner, to avoid exceeding the authorized
shares.  No further elections shall be made or shall be valid until such time,
if any, as additional shares of Common Stock become available for purchase under
this Plan.

 

Inside Information.  All purchases of Company stock are subject to compliance
with Section 16 of the Securities Exchange Act of 1934, as amended, and the
Company’s Insider Trading policy including the defined Trading Window.

 

--------------------------------------------------------------------------------

 